DETAILED ACTION
Claims 1, 4-12, 14 and 17-20 are pending before the Office for review.
In the response filed April 8, 2021:
Claim 12 was amended.
Claims 15-16 were canceled.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over GEORGE et al (U.S. Patent Application Publication 2017/0365478) in view of Mechanistic Study of Lithium Aluminum Oxide Atomic Layer Deposition) and LEE et al (Alucone Alloys with Tunable Properties using Alucone Molecular Layer Deposition and Al2O3 Atomic Layer Deposition).
With regards to claim 1, George renders obvious a method of etching an organic/inorganic coating on an inorganic substrate (Paragraphs [0139]-[0142]), comprising: performing an etching cycle comprising: a first half reaction exposing a first etching precursor to the coating on the substrate at a first half reaction temperature the coating being selected from the group consisting of an organic coating and an organic-inorganic coating; and a second half reaction exposing a second etching precursor, to the coating at a second half reaction temperature and removing a portion of the organic/inorganic coating (Paragraphs [0012]-[0014], [0120], [0123]-[0127], [0137]-[0142] discloses performing an atomic layer etching process wherein the layer can be an inorganic/organic hybrid layer where the first etching precursor is the formation of the hybrid material on the substrate and second reaction on the coating is a precursor that can remove a portion of the layer).
However George does not explicitly discloses wherein the first etching precursor comprises a gaseous lithium precursor and wherein the second etching precursor comprises trimethylaluminum; wherein the first etching precursor is selected from the group consisting of lithium tert-butoxide (LiO’Bu) and lithium hexamethyldisilizane (LiHMDS).
However George discloses etching a hybrid organic-inorganic material (Paragraph [0140]) in an etching cycle comprising a first chemical treatment with a first precursor and a second etching precursor wherein the trimethylaluminum or TMA can 
As such George as modified by Lee and Comstock renders obvious a method of etching an organic/inorganic coating on an inorganic substrate (Paragraphs [0139]-[0142]), comprising: performing an etching cycle comprising: a first half reaction exposing a first etching precursor comprising a gaseous lithium precursor to the coating on the substrate at a first half reaction temperature, the coating being selected from the group consisting of an organic and an organic-inorganic coating (Comstock Page 1678 Section Experimental Section; George [0120], [0137]-[0142]; Lee Pages 3251-3252) and a second half reaction exposing a second etching precursor, which comprises trimethylaluminum, to the coating at a second half reaction temperature and removing a portion of the organic/inorganic coating (George Paragraphs [0012]-[0014], [0120], [0123]-[0127], [0137]-[0142]) wherein the first etching precursor is lithium tert-butoxide (Comstock Page 1678).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the embodiment of George to include 
It would have been prima facie obvious to one of ordinary skill in the art to modify the method of George to include the second precursor gas as rendered obvious by the teachings of Lee and Comstock because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desire etching using the precursor gas as rendered obvious by Lee and Comstock. MPEP 2143D
With regards to claims 4 and 11, the modified teachings of George renders obvious wherein the first half reaction temperature and the second half reaction temperature are between 150°C - 450°C (George Paragraphs [037]) which overlaps Applicant’s claimed range of between 150°C - 300°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 5, the modified teachings of George renders obvious wherein the organic/inorganic coating is a metalcone (George Paragraph [0139]).
With regards to claim 6,
With regards to claim 7, the modified teachings of George renders obvious wherein the inorganic substrate is Al2O3 (Comstock Pages 1677-1678 discloses forming the LiAlOx on an Al2O3 George Paragraphs [0137]-[0142] discloses removing the material from the underlying inert material).
With regards to claim 8, the modified teachings of George teaches that the ALE rate is controlled by the temperature of the substrate (Paragraph [0019]) wherein the etching rate is adjusted to provide the desired etch rate and mass loss rate at a given temperature (George Paragraph [0118], [0145]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II). Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to optimize the etching rate to amounts including Applicant’s claimed amount of a rate of 4-40 Angstrom/cycle in order to satisfy the processing temperature and desired mass loss rate as rendered obvious by the modified teachings of George. MPEP 2143.05(II)
With regards to claims 9-10, the modified teachings of George renders obvious wherein the substrate is non-reactive with the first etching precursor (gaseous lithium precursor) and the second etching precursors (George Paragraph [0115]).

Claims 12, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over BAJAJ et al (U.S. Patent Application Publication 2018/0080124) in view of GEORGE et al (U.S. Patent Application Publication 2017/0365478), COMSTOCK et al (Mechanistic Study of Lithium Aluminum Oxide Atomic Layer Deposition) and LEE et al (Alucone Alloys with Tunable Properties using Alucone Molecular Layer Deposition and Al2O3 Atomic Layer Deposition).
With regards to claim 12, Bajaj discloses a method of forming an object comprising performing a deposition cycle comprising: exposing a first deposition precursor to the substrate, exposing a second deposition precursor to the substrate, and repeating the deposition cycle N times, forming a coating on the substrate (Paragraphs [0040]-[0042] Figure 2); performing an etching cycle comprising: a first half reaction exposing a first etching precursor to the coating on the substrate and a second half reaction exposing a second etching precursor, which comprises an organometallic (trimethyl aluminum) to the coating and removing a portion of the coating (Paragraphs [0043]-[0046 Figure 3). Bajaj further discloses a processing system may comprise multiple systems including deposition and etching chambers and a robotic arm for transferring the wafer between systems (Paragraph [0054]) wherein the substrate to be etched is a substrate that was previously coated (Paragraphs [0043]-[0045], [0052]) rendering obvious performing a deposition cycle and an etching cycle. 
Bajaj does not explicitly disclose an alucone coating wherein the first etching precursor comprises a gaseous lithium precursor wherein the first etching precursor is lithium tert-butoxide.
George renders obvious a method of etching an alucone coating (Paragraphs [0139]-[0142]), comprising: performing an etching cycle comprising: a first half reaction exposing a first etching precursor to the coating on the substrate at a first half reaction temperature the coating being selected from the group consisting of an organic coating and an organic-inorganic coating; and a second half reaction exposing a second etching precursor, to the coating at a second half reaction temperature and removing a portion of the organic/inorganic coating (Paragraphs [0012]-[0014], [0120], [0123]-[0127], [0137]-[0142] discloses performing an atomic layer etching process wherein the layer can be an inorganic/organic hybrid layer where the first etching precursor is the formation of the hybrid material on the substrate and second reaction on the coating is a precursor that can remove a portion of the layer) wherein trimethylaluminum or TMA can be used as first precursor gas or a second precursor gas in atomic layer etching (Paragraph [0109]) rendering obvious the coating being selected from the group consisting of an organic coating and organic-inorganic coating wherein the second etching precursor comprises an organometallic. Lee discloses a method of both atomic layer deposition and molecular layer deposition of forming alucone alloys comprising forming the layer by a precursor gas comprising trimethylalumnium (See Pages 3251-3252). Comstock further discloses an ALD process wherein a precursor may be a trimethylalumnium precursor or a lithium precursor (Page 1678 Section Experimental Section) wherein the first etching precursor is lithium tert-butoxide (Comstock Page 1678).
As such Bajaj as modified by George Lee and Comstock renders obvious a: performing an alucone deposition cycle and performing an etching cycle comprising: a 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Bajaj include the organic or organic-inorganic coating as rendered obvious by George because the reference of George is that trimethylaluminum is a suitable metal precursor for ALE of organic or inorganic-inorganic hybrid materials during selective etching (Paragraphs [0109], [0115], [0139]-[0140]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the coating as rendered obvious by George. MPEP 2143D
It would have been prima facie 
With regards to claim 14, the modified teachings of Bajaj renders obvious wherein the first half reaction temperature and the second half reaction temperature are between  50°C - 800°C (Bajaj Paragraph [0047], George Paragraphs [037] discloses 150°C - 450°C) which overlaps Applicant’s claimed range of between 150°C - 300°C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 17, the modified teachings of Bajaj renders obvious wherein the inorganic substrate is Al2O3 (Comstock Pages 1677-1678 discloses forming the LiAlOx on an Al2O3 George Paragraphs [0115], [0137]-[0142] discloses removing the material from the underlying inert material).
With regards to claim 18, the modified teachings Bajaj discloses wherein the removal rate be between 0.1 nm to 20nm per cycle (1Å to 20Å) (Bajaj Paragraph [0046]) which overlaps Applicant’s claimed removing rate of 4-40 Angstrom/cycle. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claims 19-20, the modified teachings of Bajaj renders obvious wherein the substrate is non-reactive with the first etching precursor (gaseous lithium precursor) and the second etching precursors (George Paragraph [0115]).

Response to Arguments
Applicant's arguments filed April 8, 2021 have been fully considered but they are not persuasive.
Applicant argues on pages 5-7 of Applicant’s response that the cited prior art fails to teach or render obvious In particular, Applicant argues that the cited prior art fails to tech or render obvious wherein the specific first etching precursor is selected from the group consisting of lithium tert-butoxide (LiOtBu) and lithium hexamethyldisilizane (LiHMDS). Applicant argues that the combination of prior art teaches an atomic layer etching process using halide gas exposures. Applicant argues that none of the cited prior art teaches etching via an AL process with other than halide precursors.
Applicant argues that one of skill in the art would understand George as referring to the ALD metal precursors this in the instance of Georg refers to the metal precursor repeatedly and each example is of the TMA precursor. Applicant argues that even if George suggest that other metal precursors may be used, it would not suggest to one skilled in the art to substitute out the halogen precursor.
Applicant further argues Comstock teaches the use of TMA with water as an ALD reaction for the deposition of AI2O3 as is known as a standard ALD reaction. Comstock also teaches the use of lithium tert-butoxide and water as a process for the deposition of LiOH. Applicant argues that Comstack does not teach the precursors for the use in alucone materials but rather TMA is sued with water to deposit Al2O3 while lithium tert-butoxide is reacted with water to deposit LiOH. As to the dependent claims, they are allowable based on their dependency. This is found unpersuasive.
It is the Examiner’s position that the cited prior art renders obvious Applicant’s claimed invention. In particular the Examiner maintains that the prior art renders obvious wherein the specific first etching precursor is selected from the group consisting of lithium tert-butoxide (LiOtBu) and lithium hexamethyldisilizane (LiHMDS). 
George discloses:
[0109] In certain embodiments, the metal precursor comprises a metal alkyl. In a non-limiting example, Al(CH.sub.3).sub.3 (also known as trimethylaluminum or TMA--a Group III metal alkyl) is used as a metal alkyl for Al.sub.2O.sub.3 ALE. In other embodiments, TMA can be used as a metal precursor for Al.sub.2O.sub.3 ALD. In yet other embodiments, TMA can be used as a metal precursor for Al.sub.2O.sub.3 ALE. In yet other embodiments, ALD precursors for a particular material may also be used for the ALE of the same material.

In addition Comstock discloses the deposition of the alucone film LiAlOx by ALD processes by combining process utilizing trimethylaluminum and water and processing utilizing lithium tert-butoxide and water (Abstract). 
There is significant interest in developing lithium conductive thin films that have potential applications as lithium-permeable electrode barrier coatings and as solid electrolytes in thin film batteries. In this work, we demonstrate the atomic layer deposition (ALD) of lithium aluminum oxide (LiAlOx) thin films and provide a thorough characterization of the growth mechanism. LiAlOx thin films were deposited by combining the ALD processes for Al2O3 (trimethylaluminum and water) and LiOH (lithium tert-butoxide and water). The composition of the films was controlled by adjusting the percentage of LiOH cycles. Both the pure LiOH process and the combined LiAlOx process were characterized by a combination of quartz crystal microbalance, Fourier transform infrared spectroscopy, and film deposition studies. These studies revealed a complex growth mechanism that is strongly affected by the hygroscopic and reactive LiOH component. Stable ALD with a constant growth rate as a function of ALD cycles was only achieved at ≤50% LiOH cycles. Within this stable regime, a maximum Li cation percentage of 55% and a growth rate of 1.5 Å/cycle were observed. LiAlOx films with >50% LiOH cycles exhibited greater Li cation percentages and stable growth only for the initial 20–30 cycles. This narrow window of stable LiAlOx ALD may restrict the deployment of this process in battery applications.

It is the Examiner’s position that one of ordinary skill in the art would understand George as modified by Comstack to disclose that ALD precursors used for a particular material may be used for ALE of the same material wherein the particular material of LiAlOx would require the inclusion of both trimethylaluminum and lithium tert-butoxide. In addition, Applicant’s currently presented claim does not preclude the inclusion of the halogen containing gas with the trimethylaluminum step. As such the modification of George to include the lithium tert-butoxide as rendered obvious by Comstack would not preclude the halogen containing gas a required by George.
In addition, while one of ordinary skill in the art would understand Comstack as requiring water in order to react for an ALD process of Al2O3 trimethylaluminum and water and LiOH utilizing lithium tert-butoxide and water; looking at George one of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713